Citation Nr: 0718343	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-06 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bladder cancer, to 
include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

The veteran's February 2005 Substantive Appeal indicated a 
desire for a hearing before a Veterans Law Judge at the RO.  
He withdrew his request in April 2006.  See 38 C.F.R. 
§ 20.702(e) (2006).  

Pursuant to a May 2007 motion, this case has been advanced on 
the Board's docket under 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900(c) (2006).  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for bladder 
cancer is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
bladder cancer, to include as due to exposure to ionizing 
radiation, was denied in an unappealed May 2002 decision by 
the RO.   

2.  The additional evidence is new and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for bladder cancer, to include as due to exposure 
to ionizing radiation.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bladder cancer, to include as 
due to exposure to ionizing radiation.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given the favorable action taken hereinbelow, no further 
assistance in developing the facts pertinent to this matter 
is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
bladder cancer was denied by the RO in a decision promulgated 
in May 2002.  The veteran applied to reopen his claim in 
October 2003 and May 2004.  In a rating decision promulgated 
in September 2004, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  

The May 2002 decision of the RO in this case is considered to 
be final under 38 U.S.C.A. § 7104(a).  Hence, the Board must 
first determine whether new and material evidence has been 
received to reopen the claim.  

Since the May 2002 decision, the veteran has submitted 
treatment records dated from May 2001 to May 2004 from the VA 
medical facility indicating treatment for multiple medical 
issues, including bladder cancer.  

The veteran also submitted a VA doctor's statement received 
in December 2003, March 2004 and October 2004.  The doctor 
noted that the veteran had a history of bladder cancer and a 
reported history of radiation exposure while in the service.  
The doctor opined that it was possible that the radiation 
exposure increased the likelihood that the veteran developed 
bladder cancer.  

This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for bladder cancer.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bladder cancer, to include as 
due to exposure to ionizing radiation, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Having reopened the claim of service connection for bladder 
cancer, to include as due to exposure to ionizing radiation, 
the Board finds that additional development is necessary with 
respect to that claim.  

In the present case, the veteran is shown to have served in 
the 106th Infantry Regiment, Company D; 52nd Engineer Combat 
Battalion; 441st Engineer Depot Company; 740th Engineer Base 
Equipment Company; 627th Quartermaster Refrigeration Company; 
and the 8th Army Mess Management School.  In this case, the 
veteran has reported having exposure to radiation as a result 
of being stationed in Japan following the end of hostilities 
in World War II.  

The Board observes that the VA regulations provide that a 
veteran who while on active duty, active duty for training, 
or inactive duty for training participated in a radiation-
risk activity and has one of the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) shall be presumed to have been exposed during 
service to radiation.  See 38 C.F.R. § 3.309(d)(3)(i).  

The veteran in this case is not shown to have been involved 
in the occupation of Hiroshima or Nagasaki, Japan, by the 
United States forces during the period August 6, 1945 to July 
1, 1946.  

A careful review of his records shows that the closest the 
veteran served to Hiroshima or Nagasaki was when he served 
with the 52nd Engineer Combat Battalion at Minowacho, which 
was approximately 290 miles from Hiroshima and 440 miles from 
Nagasaki.  

In this regard, the Board notes that regulations define the 
occupation of Hiroshima or Nagasaki as official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  See 38 C.F.R. 
§ 3.309(d)(3)  

The veteran's lay statements only relate that he was exposed 
to radiation while stationed in Japan from September 1945 to 
September 1946.  Details referable to this exposure have not 
been reported by the veteran, nor has he been shown to have 
been involved in the occupation of Hiroshima or Nagasaki.  

In the absence of evidence confirming exposure to radiation 
or that the veteran participated in a radiation-risk 
activity, 38 C.F.R. § 3.309(d) is not applicable, and the 
veteran's claim will only be addressed on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The Board notes that the VA medical facility treatment 
records are replete with reference to treatment for bladder 
cancer.  Further, the Board notes the VA doctor's statement 
received in December 2003, March 2004 and October 2004 in 
which the doctor noted that the veteran had a history of 
bladder cancer and a reported history of radiation exposure 
while in the service and opined that it was possible that the 
radiation exposure increased the likelihood that the veteran 
developed bladder cancer.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Thus, the Board finds that the veteran should be afforded a 
VA examination to ascertain the nature, extent and likely 
etiology of his bladder cancer as required under 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the bladder cancer 
since service.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the bladder cancer.  
The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran's currently demonstrated 
bladder cancer at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is due to radiation exposure 
or other even of his period of active 
service in World War II.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for bladder cancer 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


